                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAH,                )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 4:19-CV-3234 SRC
                                                 )
AUDREY G. FLEISSIG,                              )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Willie Cox, Jr., a/k/a Abbue-

Jah, for leave to proceed in forma pauperis in this civil action. ECF No. 2. For the reasons

explained below, the motion will be denied, and this case will be dismissed.

                               Legal Standard on Initial Review

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to closely screen cases where, as

here, there is an application to proceed in forma pauperis. The Court may deny a litigant leave to

proceed in forma pauperis and dismiss an action if it determines that the complaint is frivolous or

malicious. A complaint is frivolous “where it lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A complaint is malicious if it was filed for the

purpose of harassing the named defendant and not for the purpose of vindicating a cognizable

right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th

Cir. 1987).

       When considering whether a complaint is malicious, the Court may refer to objective

factors such as the circumstances surrounding the filing and the nature of the allegations. Id.

Additionally, the Eighth Circuit has recognized that “malicious” applies to situations where the

complaint is “plainly part of a longstanding pattern of abusive and repetitious lawsuits.” Horsey
v. Asher, 741 F.2d 209, 213 (8th Cir. 1984); Cooper v. Wood, 111 F.3d 135 (8th Cir. 1997)

(unpublished); see also In re McDonald, 489 U.S. 180 (1989) (leave to proceed in forma pauperis

can be denied based in part on prior abusive litigation).

                                            Background

       The case at bar is one of many interrelated civil rights actions plaintiff has filed pro se and

in forma pauperis in this Court since September 17, 2019. 1 As of the date of this Memorandum

and Order, all of plaintiff’s cases that have been reviewed pursuant to 28 U.S.C. § 1915(e)(2)(B)

have been dismissed for one of the reasons set forth therein. In Cox v. City of Clayton, 4:19-cv-

03091-RLW, the Honorable Ronnie L. White determined that plaintiff’s repeated filing of

frivolous and interrelated lawsuits amounted to abuse of the judicial process, and cautioned him

that restrictions may be imposed if he continued the practice. On November 22, 2019, plaintiff

began filing lawsuits seeking damages against the District Judges of this Court who dismissed his

cases. 2 On December 10, 2019, the judges of the Eastern District of Missouri en banc issued an


1
 See Cox v. Lang, 4:19-cv-2585-NAB (E.D. Mo. Sept. 17, 2019); Cox v. Atchison, 4:19-cv-2586-JAR (E.D.
Mo. Sept. 17, 2019); Cox v. Hartman, 4:19-cv-2587 (E.D. Mo. Sept. 17, 2019); Cox v. Anello, 4:19-cv-
2588-AGF (E.D. Mo. Sept. 17, 2019); Cox v. Walz, 4:19-cv-2589-SRC (E.D. Mo. Sept. 17, 2019); Cox v.
Hulsey, 4:19-cv-2592-SRC (E.D. Mo. Sept. 17, 2019); Cox v. Morrow, 4:19-cv-2593-JAR (E.D. Mo. Sept.
17, 2019); Cox v. Grammer, 4:19-cv-2662-PLC (E.D. Mo. Sept. 30, 2019); Cox v. Crotzer, 4:19-cv-2727-
RLW (E.D. Mo. Oct. 7, 2019); Cox v. Dewly, 4:19-cv-2744-JAR (E.D. Mo. Oct. 9, 2019); Cox v. Dodson,
4:19-cv-2748-AGF (E.D. Mo. Oct. 9, 2019); Cox v. Walker, 4:19-cv-2764-RLW (E.D. Mo. Oct. 10, 2019);
Cox v. City of University City, Missouri, 4:19-cv-2923-JCH (E.D. Mo. Oct. 28, 2019); Cox v. Brentwood,
Missouri, City of, 4:19-cv-3067-PLC (E.D. Mo. Nov. 7, 2019); Cox v. City of Clayton, 4:19-cv-3091-RLW
(E.D. Mo. Nov. 12, 2019); Cox v. Ferguson, City of, 4:19-cv-3115-SNLJ (E.D. Mo. Nov. 18, 2019); Cox
v. Shelton, 4:19-cv-3182-PLC (E.D. Mo. Dec. 3, 2019); Cox v. Dignam, 4:19-cv-3183-JMB (E.D. Mo. Dec.
3, 2019); and Cox v. Dewey, 4:19-cv-3253-JCH (E.D. Mo. Dec. 11, 2019).
2
  See Cox v. Fleissig, 4:19-cv-3133-SRC (E.D. Mo. Nov. 22, 2019); Cox v. Autrey, 4:19-cv-3143-SNLJ
(E.D. Mo. Nov. 25, 2019); Cox v. Autrey, 4:19-cv-3144-JCH (E.D. Mo. Nov. 25, 2019); Cox v. Ross, 4:19-
cv-3152-SNLJ (E.D. Mo. Nov. 25, 2019); Cox v. Ross, 4:19-cv-3153-HEA (E.D. Mo. Nov. 25, 2019); Cox
v. Ross, 4:19-cv-3156-JMB (E.D. Mo. Nov. 26, 2019); Cox v. Ross, 4:19-cv-3157-DDN (E.D. Mo. Nov.
26, 2019); Cox v. Clark, 4:19-cv-3175-AGF (E.D. Mo. Nov. 27, 2019); Cox v. Hamilton, 4:19-cv-3202-
HEA (E.D. Mo. Dec. 5, 2019); Cox v. Fleissig, 4:19-cv-3234-SRC (E.D. Mo. Dec. 10, 2019); Cox v.
Limbaugh, 4:19-cv-3235-AGF (E.D. Mo. Dec. 10, 2019); Cox v. White, 4:19-cv-3257-AGF (E.D. Mo. Dec.
11, 2019); and Cox v. Hamilton, 4:19-cv-3261-HEA (E.D. Mo. Dec. 11, 2019).
                                                  2
order giving plaintiff ten days to show cause as to why he should not be prohibited from filing

future actions in this Court without first obtaining leave of the Court.

                                           The Complaint

        Plaintiff brings this action against the Honorable Audrey G. Fleissig. His statement of the

claim is as follows:

        What:
        Constitutional right violated
        When:
        It happened when Ms. Audrey G. Fleissig violated it.
        Where:
        Where Ms. Audrey G. Fleissig was when she violated it.
        Injuries:
        Intentional emotional distress when I received constitutional right violation from
        Ms. Audrey G. Fleissig.
        Ms. Audrey G. Fleissig (in her person) violated her oath and failed to uphold and
        protect my constitutional right.

ECF No. 1 at 5. Attached to plaintiff’s complaint are three type-written pages directed to the

attention of defendant Judge Fleissig and titled “Judicial Notice to Challenge the Courts

Jurisdiction.” ECF No. 1-1. Plaintiff states that he seeks to “challenge the court’s jurisdiction of

case number 4:19-CV-2748 AGF, decided in favor of the defendant, who is also an officer of the

court, by Ms. Audrey G. Fleissig.” 3 Id. at 1. Plaintiff lists some case citations interspersed with

arguments. As best the Court can decipher, it seems plaintiff is arguing that traffic tickets are not

allowed under the U.S. Constitution because the right to travel cannot be infringed, as such the

Court lacked jurisdiction. Plaintiff signed his attachment: “Willie Cox Jr. (Abbue-Jah) ‘The

Beneficiary of the Contract.’” Id. at 2. Plaintiff seeks a total of $6.4 million in damages.

                                                  Discussion


3
 On November 18, 2019, Judge Fleissig dismissed plaintiff’s case Cox v. Dodson, 4:19-cv-2748-AGF (E.D.
Mo. Oct. 9, 2019), which was a 42 U.S.C. § 1983 suit brought against the Honorable Jason David Dodson,
a Circuit Court Judge in St. Louis County. In that case, plaintiff asserted that Judge Dodson acted
unlawfully in denying him a right to a jury trial in an action he was defending regarding a traffic stop.
                                                   3
       The Court finds that plaintiff’s in forma pauperis application should be denied and this

action should be dismissed because the complaint is frivolous and malicious. The complaint is

frivolous because judges generally cannot be sued for monetary relief based on alleged judicial

misconduct, and nothing in the instant complaint establishes that Judge Fleissig acted in the

absence of jurisdiction or outside her judicial capacity. See Imbler v. Pachtman, 424 U.S. 409,

434-35 (1976) (citing Pierson v. Ray, 386 U.S. 547 (1967)). The complaint is malicious because

it is clear from the circumstances surrounding the filing and the nature of the allegations that

plaintiff filed the complaint to harass and disparage Judge Fleissig for ruling against him, see

Spencer, 656 F. Supp. at 461-63, and because the complaint is clearly part of a pattern of abusive

and repetitious lawsuits. See Horsey, 741 F.2d at 213.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

[ECF No. 2] is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). A separate order of dismissal will be entered herewith.

       Dated this 17th day of December, 2019.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                                4
